Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered August 23, 1996, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated (two counts) and aggravated unlicensed operation of a motor vehicle in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The record reflects that defendant entered a knowing, intelligent and voluntary plea of guilty to two counts of driving while intoxicated as a felony and one count of aggravated unlicensed operation of a motor vehicle in the first degree and was sentenced in accordance with the plea agreement and the relevant statutory requirements. In view of the foregoing, we affirm the judgment and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.